Campbell, J.
Plaintiffs sued defendant, who had sold them several school orders, on the ground that a portion of them had been issued without authority. The declaration sets up an undertaking by defendant that they were good, true and valid orders signed by the school officers.
On the trial it appeared that plaintiffs bought the orders at a discount and that they were signed by the parties who purported to sign them. It also appeared that they were purchased without indorsement, being payable to bearer, and that defendant made no representations and was asked no questions on the character or consideration. He is not sued for fraud and the difficulty seems to have been that the school officers exceeded their authority. The papers are -not forged, and so far as the record shows there was no bad faith. At any rate the case is not put on any such footing.
The court below took the case from the jury and ordered judgment for plaintiffs for the amount claimed.
We do not think any case was made out under the decía*75ration. A sale of genuine documents may involve a warranty of title, but we do not think it involves any warranty that the officers had lawful authority to act in the given case. These papers were valid on their face, as is admitted, and we think in the absence of any representation or fraud plaintiffs took them for what they were worth. Otis v. Culum 92 U. S. 447.
The judgment should be reversed with costs and new trial granted.
The other Justices concurred.